Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to the Application received 10/14/2019. 
Claims 1-28 are currently pending.
Claims 1-28 have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 (currently amended) A method of selling at least one product with at least one contractor service, the method performed by anthe method
electronically receiving at the e-commerce computer system, from a purchaser computer system, a selection of at least one product with at least one contractor service; 
automatically placing a product code for the at least one product in an electronic shopping cart;
automatically placing a service code for the at least one contractor service in the electronic shopping cart; and
electronically completing a shopping cart transaction in electronic communication with the purchaser computer system.
(currently amended) The method 
a product for sale; and
a set of products for sale.
(currently amended) The method 
at least one measurement;
an installation;
an assembly;
a delivery;
an inspection;
a warranty certification;
a repair under warranty; and
a replacement under warranty.
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
electronically communicating terms of service to the purchaser computer system;
electronically receiving an acceptance of the terms of service from the purchaser computer system; and
electronically communicating the acceptance to a service processing computer system.
(currently amended) The method 
(currently amended) The method 
(currently amended) A method of selling at least one product with at least one contractor service, the method performed by ancomprising a means for performing the
electronically receiving at the e-commerce computer system, from a purchaser computer system, a selection of at least one product with at least one contractor service; 
automatically placing a product code for the at least one product in an electronic shopping cart;
automatically placing a service code for the at least one contractor service in the electronic shopping cart; and
electronically completing a shopping cart transaction in electronic communication with the purchaser computer system. 
(currently amended) The method 
a product for sale; and
a set of products for sale.
(currently amended) The method 
at least one measurement;
an installation;
an assembly;
a delivery;
an inspection;
a warranty certification;
a repair under warranty; and
a replacement under warranty.
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
electronically communicating terms of service to the purchaser computer system;
electronically receiving an acceptance of the terms of service from the purchaser computer system; and
electronically communicating the acceptance to a service processing computer system.
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
at least one measurement;
an installation;
an assembly;
a delivery;
an inspection;
a warranty certification;
a repair under warranty; and
a replacement under warranty.
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 
(currently amended) The method 



Allowable Subject Matter
Claims 1-28 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.
The closest prior art on record, Calman et al. (US 2013/0046648) teaches adding one or more products to a shopping list, determining best offers on the list and a shopping system assembles offers with the products on the user’s shopping lists.  However, Calman does not disclose or render obvious the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3625


/ALEXIS M CASEY/Primary Examiner, Art Unit 3625